Appeal from an award of death benefits. Two questions are presented: (1) whether the heart attack suffered by the decedent constituted an accident, under the rule laid down in Matter of Burris v. Lewis, (2 N Y 2d 323) and (2) whether there was sufficient corroboration of the declarations of the decedent within the meaning of section 118 of the Workmen’s Compensation Law. The decedent, 44 years of age, had been employed as a stationary engineer, in charge of the water supply for his employer’s estate. On infrequent occasions, about once a year, the decedent cleaned the water well by letting a hose over 100 feet in length down a water pipe, turning on the water and then pulling the hose up and down so that the water from the hose would clean out the rust. There was evidence that the decedent had been in good health prior to the day of his death. When his wife saw him at the end of that day, he was very pale and perspiring and seemed to be in great pain. He told his wife that he had hurt himself while cleaning the water well with a hose and, later that evening, he told his attending physician that he had felt a pain while pulling the hose. The decedent died of a coronary thrombosis later that night. The evidence supported the board’s conclusion that the decedent had been subjected to an unusual strain, which constituted an accident within the meaning of the Burris case (supra). The decedent’s declarations as to the manner in which the accident occurred were corroborated by the proof of his prior good health, by the evidence as to his appearance at the end of the day and by the proof as to the nature of the well-cleaning task. There was also testimony by the superintendent of the estate that he had seen the decedent using a hose on the day of his death. (See Matter of Keller v. Montgomery Ward <St Go., 2 A D 2d 402.) Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ. [See post, p. 891.]